IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,408 & AP-75,409


EX PARTE RICHARD ACOSTA, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 00-CR-2859-B & 97-CR-3446-B IN THE 117TH DISTRICT COURT
NUECES COUNTY


 	Per curiam.

O P I N I O N 



 These are post-conviction applications for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq. In cause number 00-CR-2859-B, Applicant pleaded guilty to one count of retaliation and obstruction and to two
counts of engaging in organized criminal activity. He was sentenced to confinement for nine
years. In cause number 97-CR-3446-B, Applicant pleaded guilty to theft and was placed on
probation for two years. After he violated a condition of his probation, he pleaded true and
was sentenced to confinement for two years. No direct appeals were taken.
	Applicant contends that the State violated the conditions of his plea agreements.
Specifically, he contends that when he pleaded guilty in cause number 00-CR-2859-B and
pleaded true in cause number 97-CR-3446-B, it was agreed that his state sentences were to
run concurrently with his federal sentence in cause number C-00-84-1. He contends,
however, that federal authorities have refused to honor the plea agreements. The record
reflects that Applicant's pleas were conditioned on his state sentences running concurrently
with his federal sentence. Because Applicant's plea agreements were not enforceable by the
State, his pleas were involuntary. See Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App.
1985). 
 Habeas corpus relief is granted. Applicant's convictions in cause number 00-CR-2859-B from the 117th District Court of Nueces County are set aside, and Applicant is
remanded to the custody of the Sheriff of Nueces County to answer the indictment.
Applicant's sentence in cause number 97-CR-3446-B from the 117th District Court of Nueces
County is set aside, and Applicant is remanded to the custody of the Sheriff of Nueces
County to answer the charges in the State's motion to revoke probation.  

DO NOT PUBLISH
DELIVERED: May 17, 2006